EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Seung-Hyun Jang on 2/23/2021.

The application has been amended as follows: 

Claim 9. A leakage diagnosis supplement method for a fuel system, where the fuel system includes: a canister to adsorb an evaporation gas from a fuel tank; a purge line connecting the canister to an intake pipe; an active purge pump and a purge control solenoid valve (PCSV) mounted on the purge line; a vent line connecting the canister to an atmosphere; an evaporative leak check monitor (ELCM) module mounted on the vent line between the canister and the atmosphere to diagnose a leakage in the fuel system at an engine stop state; a pressure sensor installed in the ELCM module; a vacuum pump mounted on the ELCM module to generate an air flow in the ELCM module; and a filter provided in the vent line behind the ELCM module, the leakage diagnosis supplement method comprising:
determining whether the vacuum pump mounted on the ELCM module fails; in response to determining that the vacuum pump fails, rotating the active purge pump in a first direction to move an air flow from the canister towards the vent line and determining the leakage in the fuel system including the fuel tank and the canister based on a signal generated by the pressure sensor installed in the ELCM module;
comparing an absolute value of an internal pressure sensed by a pressure gauge mounted on the fuel tank with a reference value; and 
in response to determining that the absolute value of the internal pressure sensed by the pressure gauge mounted on the fuel tank is less than the reference value, determining that the leakage occurs in the fuel tank and does not occur in the canister.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art, Dudar et al (U.S. Pre-Grant Publication 2019/0360434) in view of Kishi et al (U.S. Pre-Grant Publication 2018/0080415) and lihoshi et al (U.S. Pre-Grant Publication 2006/014437), discloses the structure of the claimed invention, but does not disclose a method of using the structure which includes comparing an absolute value of an internal pressure sensed by a pressure gauge mounted on the fuel tank with a reference value; and in response to determining that the absolute value of the internal pressure sensed by the pressure gauge mounted on the fuel tank is less than the reference value, determining that the leakage occurs in the fuel tank and does not occur in the canister. A person having ordinary skill in the art would not have found reasonable motivation to further modify the method/structure of Dudar (or any of the additional prior art cited in the PTO-892) to perform these steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433.  The examiner can normally be reached on Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747